Citation Nr: 0943266	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  07-02 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an effective date prior to April 20, 2005 
for a 20 percent evaluation for right shoulder dislocation.

2. Entitlement to an effective date prior to April 20, 2005 
for a 20 percent evaluation for postoperative status, L5-S1 
laminectomy and discectomy.


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The Veteran had periods of active duty service in the Marine 
Corps from April 1976 to July 1980 and in the Air Force from 
October 1981 to March 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In October 2009, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.


FINDINGS OF FACT

1.  A September 1980 rating decision granted service 
connection for right shoulder dislocation (major) and 
assigned a 10 percent evaluation.  The Veteran was notified 
of the September 1980 rating decision but did not perfect an 
appeal.  The September 1980 rating decision is therefore 
final.  

2.  A March 1996 rating decision decreased the evaluation for 
right shoulder dislocation from 10 percent to zero percent 
disabling.  The March 1996 rating decision also granted 
service connection for post-operative status L5-S1 
laminectomy and discectomy and assigned a zero percent 
rating.  The Veteran was notified of the March 1996 rating 
decision but did not perfect an appeal.  The March 1996 
rating decision is therefore final.    

3.  The Veteran's claim for an increased rating for right 
shoulder dislocation and postoperative status, L5-S1 
laminectomy and discectomy was received on April 20, 2005.

4.  It was factually ascertainable in the year prior to the 
Veteran's claim that the requirements for a 10 percent rating 
for right shoulder dislocation were met.   

5.  It was factually ascertainable in the year prior to the 
Veteran's claim that the requirements for a 10 percent rating 
for service-connected postoperative status, L5-S1 laminectomy 
and discectomy were met.


CONCLUSIONS OF LAW

1.  The criteria for an earlier effective date of April 20, 
2004 for a 10 percent rating for right shoulder dislocation 
have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 
C.F.R. § 3.400 (2009). 

2.  The criteria for an earlier effective date of April 20, 
2004 for a 10 percent rating for right shoulder dislocation 
have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 
C.F.R. § 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2009).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2009). 

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2009).  
The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.  Duty to Notify

A March 2006 letter provided the Veteran with notice of the 
evidence required to substantiate his claims for earlier 
effective dates.  The March 2006 explained what information 
VA was responsible for obtaining and what evidence VA would 
attempt to obtain on his behalf.  This notice complied with 
the timing requirements set forth in Pelegrini, as it was 
provided prior to the initial unfavorable rating decision.

In another March 2006 letter, the provided notice of how 
disability ratings are determined.   

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

B.  Duty to Assist

The RO made reasonable and appropriate efforts to assist the 
Veteran with the development of this claim.  The service 
treatment records and pertinent post-service treatment 
records identified by the Veteran have been obtained and 
associated with the claims file.  The Veteran has not 
identified any pertinent information that is outstanding.

Under these circumstances, the Board finds the requirements 
of the duty to assist have been satisfied, and no further 
development is required to comply with the duty to assist.  


II.  Analysis

A.  Legal Criteria

In a claim for an increased evaluation, unless specifically 
provided otherwise, the effective date of an award based on a 
claim for increase shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefore.  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. 3.400.

An effective date for a claim for increase may be granted 
prior to the date of claim if it is factually ascertainable 
that an increase in disability had occurred within one year 
from the date of claim.  38 U.S.C.A. § 5110(b)(2) (West 
2002); 38 C.F.R. 
§§ 3.400(o)(1) and (2) (2009); see Harper v. Brown, 10 Vet. 
App. 125, 126 (1997); VAOPGCPREC 12-98 (1998).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under laws administered by VA. 38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151 (a) (2009).  A claim 
is a formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p) (2009).

VA regulations provide that a veteran may receive benefits by 
filing an informal claim.  Any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by the Department of Veterans Affairs 
from a claimant may be considered an informal claim.  38 
C.F.R. § 3.155 (2009).  Such an informal claim must identify 
the benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the informal 
claim. Id.

A report of examination or hospitalization that meets certain 
criteria will be accepted as an informal claim for an 
increase or to reopen provided the report relates to a 
disability that may establish entitlement.  38 C.F.R. § 
3.157(a) (2009).  The date of outpatient or hospital 
examination or date of admission to a VA or uniformed service 
hospital will be accepted as the date of receipt of the 
claim.  38 C.F.R. § 3.157(b)(1) (2009).  Evidence received 
from a private physician or layperson will also be accepted 
as a claim when the evidence is within the competence of the 
physician or layperson and shows the reasonable probability 
of entitlement to benefits.  The date of receipt of such 
evidence will be accepted as the date of receipt of the 
claim.  38 C.F.R. § 3.157(b)(2) (2009).

B. Discussion

In a September 1980 rating decision, the RO granted service 
connection for right shoulder dislocation and assigned a 10 
percent rating.  The Veteran did not submit a notice of 
disagreement within one year of the September 1980 rating 
decision.  The decision is therefore final.  38 U.S.C.A. § 
7105 (c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2008).  

In February 1995, the Veteran submitted a claim for an 
increased rating for right shoulder disability and for 
service connection for a low back disability.  The Veteran 
had a VA examination May 1995.  A March 1996 rating decision 
proposed to reduce the rating for the Veteran's right 
shoulder disability to zero percent disabling based upon the 
findings of the May 1995 VA examination.  The March 1996 
rating decision also granted service connection for post-
operative status L5-S1 laminectomy and discectomy and 
assigned a zero percent evaluation.  The RO provided the 
Veteran with notice of the March 1996 rating decision and his 
appellate rights.  The Veteran did not submit a notice of 
disagreement within one year of the March 1996 rating 
decision, and it is final.  38 U.S.C.A. § 7105 (c) (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

Following the March 1996 rating decision, the Veteran's next 
claim for an increased rating was received on April 20, 2005.  

As noted, VA regulation provides that the effective date of 
an increase in disability shall be the earliest date as of 
which it was factually ascertainable that an increase in 
disability had occurred if a claim was received within one 
year from such date; otherwise, the effective date is the 
date of receipt of the claim.  38 C.F.R. § 3.400 (o)(2) 
(2009). 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2009).

The Veteran's right shoulder disability is evaluated under 
Diagnostic Code 5203.  The Veteran is right handed; 
accordingly, the criteria pertaining to the major extremity 
are applicable.  Diagnostic Code 5203 provides that a 10 
percent rating is assignable for malunion of the clavicle or 
scapula or for nonunion without loose movement.  A 20 percent 
rating is assignable for nonunion of the clavicle and scapula 
with loose movement and for dislocation of the clavicle or 
scapula.  38 C.F.R. § 4.71a, Diagnostic Code 5203 (2009).  

The Veteran had a VA examination in July 2005.   The 
examination report noted that the Veteran's complaints 
included dislocation of the right shoulder about five times 
in the prior 10 years.   Private medical records dated in 
2004 reflect that the Veteran was seen with complaints of 
right shoulder pain.  The assessment was right shoulder 
strain.  

The Board finds that the evidence of record is sufficient to 
conclude that the criteria for a 10 percent rating under 
Diagnostic Code 5203 were reasonably met as of April 20, 
2004, within one year of receipt of the Veteran's claim.

The Board now turns to the Veteran's service-connected back 
injury.  The Veteran's back disability is rated as 10 percent 
disabling according to the General Rating Formula for 
Diseases and Injuries of the Spine.  Under the rating 
formula, a 10 percent rating is assignable for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, forward flexion or 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees.  See 38 
C.F.R. §4.71a,  General Rating Formula for Diseases and 
Injuries of the Spine (2009).  

A note provides that intervertebral disc syndrome is to be 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on incapacitating 
episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 
§ 4.25.  See General Rating Formula for Diseases and Injuries 
of the Spine, Note 6.  
The Formula for Rating Intervertebral Disc Syndrome provides 
that a 10 percent rating is assignable with incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months.  38 C.F.R. § 
4.71a, Diagnostic Code 5243 (2009).

A VA examination of the spine was performed in July 2005.  
The examination report noted that the Veteran had L5-S1 left 
side laminectomy in 1995.  He reported that his back pain 
improved postoperatively.  The Veteran reported a recurrence 
of pain, with pain at a level 4-5 on a regular basis.  Given 
these findings, and resolving any doubt in the Veteran's 
favor, the Board concludes that it was factually 
ascertainable within one year of the Veteran's claim that the 
criteria for a 10 percent rating for postoperative status, 
L5-S1 laminectomy and discectomy were met.  

The Board has considered the Veteran's testimony that higher 
ratings for his disabilities were warranted as early as 1995.  
The Veteran previously submitted a claim for increased 
ratings in February 1995, which was denied in the March 1996 
rating decision.  The March 1996 rating decision was not 
appealed and became final.  Previous decisions which are 
final and binding will be accepted as correct in the absence 
of clear and unmistakable error (CUE). 38 C.F.R. § 3.105 
(2009).  The Veteran has not submitted any claim alleging 
clear and unmistakable error (CUE) in the March 1996 rating 
decision.  

Under § 3.400, the Board must determine when the Veteran's 
claims were received and whether an increase in disability 
was factually ascertainable within the year prior to the 
claim.  The Veteran's claim was received on April 20, 2005.  
The Board concludes that it was factually ascertainable as of 
April 20, 2004 that the Veteran's right shoulder disability 
had increased in severity to 10 percent disabling.  
Therefore, an effective date of April 20, 2004 is warranted 
for a 10 percent evaluation for right shoulder dislocation.  
The Board finds that an increase in the severity of the 
Veteran's postoperative status, L5-S1 laminectomy and 
discectomy was factually ascertainable as of April 20, 2004.   
Accordingly, an effective date of April 20, 2004 is warranted 
for the assignment of a 10 percent evaluation for 
postoperative status, L5-S1 laminectomy and discectomy.

ORDER

Entitlement to an effective date of April 20, 2004 for a 10 
percent evaluation for right shoulder dislocation is granted, 
subject to regulations governing the payment of monetary 
benefits.

Entitlement to an effective date of April 20, 2004 for a 10 
percent evaluation for postoperative status, L5-S1 
laminectomy and discectomy is granted, subject to regulations 
governing the payment of monetary benefits.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


